Name: Council Regulation (EEC) No 1332/92 of 18 May 1992 introducing specific measures for table olives
 Type: Regulation
 Subject Matter: EU finance;  marketing;  plant product; NA;  agricultural structures and production;  trade policy
 Date Published: nan

 Avis juridique important|31992R1332Council Regulation (EEC) No 1332/92 of 18 May 1992 introducing specific measures for table olives Official Journal L 145 , 27/05/1992 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 42 P. 0088 Swedish special edition: Chapter 3 Volume 42 P. 0088 COUNCIL REGULATION (EEC) No 1332/92 of 18 May 1992 introducing specific measures for table olivesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposals from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the production of table olives is a major economic activity, especially in certain Mediterranean regions of the Community; Whereas the situation on the market for table olives is poorly adjusted to commercial requirements with regard to both the conditions of production and the conditions of processing and marketing; Whereas that situation has given rise to an imbalance between supply and demand, resulting in the formation of surpluses in recent years; Whereas there are prospects of increasing consumption, particularly through better information to existing or potential users and a more stringent adjustment of production to meet the requirements of consumers; Whereas the various trade groups in the sector should play a special role in implementing means of developing consumption; Whereas provision should be made for specific measures to increase the consumption of table olives to be encouraged by means of a financial contribution by the Community to these measures; Whereas, in order to permit producer groups or associations thereof which produce and market table olives to concentrate supply and to stagger quantities released to the market by means in particular of suitable storage capacity, such groups or associations should be encouraged, to set up working capital; whereas, to that end, provision should be made for financial contributions from the Member State and the Community, with a ceiling determined by reference to the value of production marketed by the producer groups and associations thereof over a given marketing year; Whereas, in view of the situation obtaining in producer Member States, cooperatives and associations thereof should be allowed to qualify for that aid for a limited period; Whereas such measures are intended to achieve the objectives of Article 39 of the Treaty; whereas there should be provision for the Community to make a financial contribution to the implementation of the measures in question through the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, HAS ADOPTED THIS REGULATION: Article 1 The Community shall contribute up to 60 % of the cost of measures to develop the consumption of table olives in the Community, put forward and implemented by representative groups bringing together various types of activity in the sector. The representative nature of the groups shall be assessed in the light of the objective to be achieved. Article 2 1. The measures referred to in Article 1 shall be intended to: - promote the quality of the product, mainly through the carrying out of market studies and research into the production of olives with a low salt content, - develop new forms of packaging, - distribute advice on marketing to the various economic operators in the sector, - encourage publicity and public relations, including the organization of, and participation in, trade fairs and other commercial events. 2. Measures under Article 1 may not be geared towards commercial brands or refer to a Member State. Article 3 1. Member States shall grant specific aid to groups or associations thereof of producers of table olives falling within CN codes 0709 90 31, 0709 90 39, 0710 80 10, 0711 20, ex 0712 90 90, ex 2001 90 80, ex 2004 90 30 and 2005 70 00 which fulfil the conditions set out in Articles 5 and 6 (1) and (2) of Regulation (EEC) No 1360/78 (3) and which constitute working capital with the objective of stabilizing supply by ensuring in particular the financing of storage required for the suitable release to the market of the product. 2. The specific aid referred to in paragraph 1 shall be granted once only, subject to the capital being financed as follows: - 45 % by the producer group or association thereof, - 10 % by aid from the Member State. The Community contribution shall amount to 45 % of the capital. However, the overall financial commitment of the Member State and the Community may not exceed 10 % of the value of production marketed by the producer group or association thereof in one marketing year. 3. For purposes of the granting of the aid referred to in paragraph 1, the cooperatives and associations thereof set up in accordance with the legislation in force in the sector concerned shall be considered, for a maximum period of three years, as being equivalent to the producer groups or associations thereof referred to in paragraph 1. In that event, the cooperatives or associations thereof shall institute a guarantee to ensure repayment of the aid received, should the obligations referred to in paragraphs 1 and 2 not be fulfilled. Article 4 The part-financing of the measures referred to in Article 1 and the aid provided for in Article 3 shall be regarded as intervention measures intended to stabilize the agricultural markets pursuant to Article 3 (1) of Council Regulation (EEC) No 729/70 (4). They shall be financed from the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section. Article 5 In accordance with the procedure provided for in Article 38 of Regulation No 136/66/EEC (5), the Commission shall: (a) define the measures provided for in Article 2 of this Regulation; (b) adopt detailed rules for the application of this Regulation; such detailed rules shall entail measures to monitor the use of the financial aid from the Community. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 213, 28. 8. 1990, p. 14 and OJ No C 162, 21. 6. 1991, p. 6. (2) OJ No C 67, 16. 3. 1992. (3) Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof (OJ No L 166, 23. 6. 1978, p. 1). Regulation as last amended by Regulation (EEC) No 3763/91 (OJ No L 356, 24. 12. 1991, p. 1). (4) Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (OJ No L 94, 28. 4. 1970, p. 13). Regulation as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. 1). (5) Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (OJ No 172, 3. 9. 1966, p. 3025/66). Regulation as last amended by Regulation (EEC) No 356/92 (OJ No L 39, 15. 2. 1992, p. 1).